DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 04/22/2021.
Claims 1, 3-11, 13, 14 and 16-19 are pending.
Claims 2, 12 and 15 have been cancelled.
Claims 16-19 are added new.

Response to Arguments
Applicant’s arguments filed 04/22/2021 with respect to the rejection(s) of claim(s) 1, 3-11, 13, 14 and 16-19  have been fully considered, but they are not persuasive.  
Applicant presented argument that while Chendamarai may describe triggering HARQ feedback using DCI, for example, an uplink grant, Chendamarai fails to disclose that the DCI includes a I-bit HARQ ACK feedback indication. ... Thus, Chendamarai fails to disclose receiving a I-bit HARQ ACK feedback indication, and transmitting, to the base station, information associated with a number of HARQ processes for the terminal, where the number of HARQ processes for the terminal is a configured value for downlink transmission, as recited in amended Claim 1. (REMARKS, Page 8, Paragraph 2)

With respect to claim 1, the Examiner presents that Chendamarai discloses the receiving a HARQ ACK feedback indication (triggering acknowledged by the Applicant), and then 
Chendamarai teaches transmitting, to the base station, information associated with a number of HARQ processes for the terminal (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback (e.g. 330-a) using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325 (e.g. 330-c), respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 415 feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request). That is Chendamarai disclosing 2 occasions of HARC-ACK feedback transmission, first occasion for all outstanding ACK/NACK in response to a feedback trigger from base station 105, and second occasion for selective HARQ-ACK feedback in response to grant indicating certain HARQ processes for which ACK/NACKs are missing. 
Chendamarai further discloses where the number of HARQ processes for the terminal is a configured value for downlink transmission (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Para [0079]) base station 105-a may identify a bitmap per HARQ process ID, or a set of HARQ process IDs, for which to request ACK/NACK feedback (implying the bitmap in a request, indicates the configured number of HARQ processes for the terminal to identify HARQ-ACK information). (Fig. 3, Para [0090]) during a first TxOP 305-a, a UE 115 may receive downlink data during a downlink subframe 315, and provide HARQ feedback 330-a using an sPUCCH in special subframe 320-a based on a trigger (trigger causing pending HARQ feedbacks for received downlink data in 1st and 2nd subframe of frame 310, see Para [0087]). Similarly, the UE 115 may be provided a grant during a downlink subframe 315, and HARQ feedback 330-c may be provided in an ePUSCH in an uplink subframe 325.  See also Fig. 4, Para [0094]: At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback (the identifier for a HARQ process is an implicit indication of a configured value of the number of HARQ processes for which UE to identify HARQ-ACK information when feedback is grant based)). That is Chendamarai disclosing 2 occasions of base station sending an indication of a value of the number of HARQ processes for which HARQ-ACK information are requested or triggered by configuring a bitmap for the request in the first occasion, and sending the specific HARQ process id in the second occasion.
However, since Chendamarai is silent about a 1-bit feedback indication, the deficiency is disclosed in Yerramalli  (Para [0013]: (UE) sending ACK/NACK reporting in unlicensed IoT systems, and the UE receiving a maximum number of the HARQ processes in at least one of downlink control information (DCI). (Para [0088]) The PUCCH resource selection can be based on a DCI indication as in LTE. In one example, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (DCI including 1-bit HARQ-ACK feedback indication, obviously feedback in PUSCH is for downlink transmission). See also Fig. 11 step 1140 receives PDCCH, step 1160 transmitting ACK/NACK).
Both Chendamarai and Yerramalli are addressing HARQ-ACK feedback issue while operating in unlicensed band similar to the instant application, therefore they are analogous, and the technique of 1-bit feedback indication triggering of Yerramalli to the feedback triggering of Chendamarai is combinable for enhancements in eMTC--UCI reporting in unlicensed spectrum, improving coverage and reducing power consumption in eMTC unlicensed using less LBT operation disclosed in  Yerramalli (Para [0002, 0068]).
Therefore, Claim 1 is rejected.
Independent claim 6, 8 and 13 with similar features as claim 1 are also interpreted same and rejected for the same reason as claim 1.
 Dependent claims 3-5, 7, 9-11, 14 and 16-19 are also rejected for the same reason as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11, 13, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai et al. (US20170346605, of IDS, hereinafter ‘CHENDAMARAI’) in view of Yerramalli et al. (US20190059102, hereinafter ‘YERRAMALLI’) .
Regarding claim 1, CHENDAMARAI teaches a method performed by a terminal (Fig. 1, Para [0059]: UEs 115) in a wireless communication system (Fig. 1, Para [0043]: FIG. 1 illustrates a system for wireless communication that supports hybrid automatic repeat request (HARQ) feedback in unlicensed radio frequency (RF) spectrum. (Para [0077]) a trigger-based channel (e.g., sPUCCH or PUSCH) may be used for unpolled HARQ feedback and a grant-based or trigger-based channel (e.g., ePUCCH) may be used for polled operation. (Fig. 4, Para [0092]) Process flow 400 supports HARQ feedback in unlicensed RF spectrum, may include UE 115-b and base station 105-b, with reference to FIGS. 1 and 2), the method comprising:
receiving downlink control information (DCI) hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication (Para [0077]) a trigger-based channel (e.g., sPUCCH or PUSCH) may be used for unpolled HARQ feedback and a grant-based or trigger-based channel (e.g., ePUCCH) may be used for polled operation. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325, respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 410 ID Trigger, 420 Request, 425 Grant, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger (C-PDCCH based, see Para [0071], implying a feedback trigger indication in DCI carried by the physical downlink control channel) for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant (downlink control information) of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback. That is Chendamarai disclosing 2 occasions of HARC-ACK feedback transmission, first occasion for all outstanding ACK/NACK in response to a feedback trigger from base station 105, and second occasion for selective HARQ-ACK feedback in response to grant indicating certain HARQ processes for which ACK/NACKs are missing);
identifying HARQ-ACK information associated with a number of HARQ processes for the terminal (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Para [0079]) base station 105-a may identify a bitmap per HARQ process ID, or a set of HARQ process IDs, for which to request ACK/NACK feedback (UE to identify HARQ-ACK information associated with a number of HARQ processes for the terminal).  (Fig. 3, Para [0087, 0090]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325, respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. UE 115 may provide HARQ feedback 330-a using an sPUCCH in special subframe 320-a based on a trigger, and HARQ feedback 330-c may be provided in an ePUSCH in an uplink subframe 325 (UE identifying HARQ-ACK information associated with a number of HARQ processes for the terminal associated with downlink transmission). See also Fig. 4 425 grant Para [0094]: At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant of resources for the HARQ feedback from base station 105-b. In some cases, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback): and
transmitting the HARQ-ACK information to a base station (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback (e.g. 330-a) using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325 (e.g. 330-c), respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 415 feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request);
wherein the number of HARQ processes for the terminal is a configured value for downlink transmission (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Para [0079]) base station 105-a may identify a bitmap per HARQ process ID, or a set of HARQ process IDs, for which to request ACK/NACK feedback (implying the bitmap in a request, indicates the configured number of HARQ processes for the terminal to identify HARQ-ACK information). (Fig. 3, Para [0090]) during a first TxOP 305-a, a UE 115 may receive downlink data during a downlink subframe 315, and provide HARQ feedback 330-a using an sPUCCH in special subframe 320-a based on a trigger (trigger causing pending HARQ feedbacks for received downlink data in 1st and 2nd subframe of frame 310, see Para [0087]). Similarly, the UE 115 may be provided a grant during a downlink subframe 315, and HARQ feedback 330-c may be provided in an ePUSCH in an uplink subframe 325.  See also Fig. 4, Para [0094]: At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback (the identifier for a HARQ process is an implicit indication of a configured value of the number of HARQ processes for which UE to identify HARQ-ACK information when feedback is grant based). That is Chendamarai disclosing 2 occasions of base station sending an indication of a value of the number of HARQ processes for which HARQ-ACK information are requested or triggered by configuring a bitmap for the request in the first occasion, and sending the specific HARQ process id in the second occasion).
CHENDAMARAI is silent on receiving downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication.
In an analogous art, YERRAMALLI teaches receiving downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication (Para [0013]: (UE) sending ACK/NACK reporting in unlicensed IoT systems, and the UE receiving a maximum number of the HARQ processes in at least one of downlink control information (DCI). (Para [0088]) The PUCCH resource selection can be based on a DCI indication as in LTE. In one example, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (DCI including 1-bit HARQ-ACK feedback indication, obviously feedback in PUSCH is for downlink transmission). See also Fig. 11 step 1140 receives PDCCH, step 1160 transmitting ACK/NACK).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback indication triggering of YERRAMALLI to the feedback triggering of CHENDAMARAI in order to take the advantage of a method for enhancements in eMTC--UCI reporting in unlicensed spectrum, improving coverage and reducing power consumption in eMTC unlicensed using less LBT operation (YERRAMALLI: Para [0002, 0068]).

Regarding claim 3, CHENDAMARAI does not explicitly disclose wherein the HARQ-ACK information for each HARQ process is transmitted in one format.
YERRAMALLI teaches wherein the HARQ-ACK information for each HARQ process is transmitted in one format (Para [0068]: FIG. 7 shows the UE being scheduled with eight HARQ processes after an LBT. So the UE received data in 8 DL subframes and sends back 8 ACK bits to the eNB, 4 bundled on UL subframe 3 and the other 4 bundled on UL subframe 4. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process (HARQ-ACK information for each HARQ process is transmitted in one format). See also Fig. 11 step 1160, Para [0093]: sends ACK/NACK or multiple HARQ processes (one for each TTI)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback indication triggering of YERRAMALLI to the feedback triggering of CHENDAMARAI in order to take the advantage of a method for enhancements in eMTC--UCI reporting in unlicensed spectrum, improving coverage and reducing power consumption in eMTC unlicensed using less LBT operation (YERRAMALLI: Para [0002, 0068]).

Regarding claim 4, CHENDAMARAI does not explicitly disclose wherein a number of bits of the one format is equal to or a multiple of the number of HARQ processes for the terminal.
YERRAMALLI teaches wherein a number of bits of the one format is equal to or a multiple of the number of HARQ processes for the terminal (Para [0068]: FIG. 7 shows the UE being scheduled with eight HARQ processes after an LBT. So the UE received data in 8 DL subframes and sends back 8 ACK bits (number of bits of the one format is equal to the number of HARQ processes for the terminal) to the eNB, 4 bundled on UL subframe 3 and the other 4 bundled on UL subframe 4. The HARQ feedback in response to downlink data transmission consists of a single ACK/NAK bit per HARQ process (HARQ-ACK information for each HARQ process is transmitted in one format). See also Fig. 11 step 1160, Para [0093]: sends ACK/NACK or multiple HARQ processes (one for each TTI)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback indication triggering of YERRAMALLI to the feedback triggering of CHENDAMARAI in order to take the advantage of a method for enhancements in eMTC--UCI reporting in unlicensed spectrum, improving coverage and reducing power consumption in eMTC unlicensed using less LBT operation (YERRAMALLI: Para [0002, 0068]).

Regarding claim 5, the combination of CHENDAMARAI and YERRAMALLI, specifically CHENDAMARAI teaches wherein the HARQ-ACK information for a HARQ process which is not received is set to a default value (Para [0079]: if a HARQ process ID is not scheduled (downlink transmission for a HARQ process not received, obvious since not scheduled), the HARQ feedback may be set to NACK by default).

Regarding claim 6, CHENDAMARAI teaches a method performed by a base station (Fig. 1, Para [0059]: Base stations 105)  in a wireless communication system (Fig. 1, Para [0043]: FIG. 1 illustrates a system for wireless communication that supports hybrid automatic repeat request (HARQ) feedback in unlicensed radio frequency (RF) spectrum. (Para [0077]) a trigger-based channel (e.g., sPUCCH or PUSCH) may be used for unpolled HARQ feedback and a grant-based or trigger-based channel (e.g., ePUCCH) may be used for polled operation. (Fig. 4, Para [0092]) Process flow 400 supports HARQ feedback in unlicensed RF spectrum, may include UE 115-b and base station 105-b, with reference to FIGS. 1 and 2), the method comprising:
transmitting downlink control information including a hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication (Para [0077]) a trigger-based channel (e.g., sPUCCH or PUSCH) may be used for unpolled HARQ feedback and a grant-based or trigger-based channel (e.g., ePUCCH) may be used for polled operation. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325, respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 410 ID Trigger, 420 Request, 425 Grant, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger (C-PDCCH based, see Para [0071], implying a feedback trigger indication in DCI carried by the physical downlink control channel) for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant (downlink control information) of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback. That is Chendamarai disclosing 2 occasions of HARC-ACK feedback transmission, first occasion for all outstanding ACK/NACK in response to a feedback trigger from base station 105, and second occasion for selective HARQ-ACK feedback in response to grant indicating certain HARQ processes for which ACK/NACKs are missing); and
receiving HARQ-ACK information associated with a number of HARQ processes from a terminal (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback (e.g. 330-a) using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325 (e.g. 330-c), respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 415 feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request),
wherein the number of HARQ processes for the terminal is a configured value for downlink transmission (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Para [0079]) base station 105-a may identify a bitmap per HARQ process ID, or a set of HARQ process IDs, for which to request ACK/NACK feedback (implying the bitmap in a request, indicates the configured number of HARQ processes for the terminal to identify HARQ-ACK information). (Fig. 3, Para [0090]) during a first TxOP 305-a, a UE 115 may receive downlink data during a downlink subframe 315, and provide HARQ feedback 330-a using an sPUCCH in special subframe 320-a based on a trigger (trigger causing pending HARQ feedbacks for received downlink data in 1st and 2nd subframe of frame 310, see Para [0087]). Similarly, the UE 115 may be provided a grant during a downlink subframe 315, and HARQ feedback 330-c may be provided in an ePUSCH in an uplink subframe 325.  See also Fig. 4, Para [0094]: At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback (the identifier for a HARQ process is an implicit indication of a configured value of the number of HARQ processes for which UE to identify HARQ-ACK information when feedback is grant based). That is Chendamarai disclosing 2 occasions of base station sending an indication of a value of the number of HARQ processes for which HARQ-ACK information are requested or triggered by configuring a bitmap for the request in the first occasion, and sending the specific HARQ process id in the second occasion).
CHENDAMARAI does not explicitly disclose transmitting downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication.
In an analogous art, YERRAMALLI teaches transmitting downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication (Para [0013]: (UE) sending ACK/NACK reporting in unlicensed IoT systems, and the UE receiving a maximum number of the HARQ processes in at least one of downlink control information (DCI). (Para [0088]) The PUCCH resource selection can be based on a DCI indication as in LTE. In one example, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (DCI including 1-bit HARQ-ACK feedback indication, obviously feedback in PUSCH is for downlink transmission). See also Fig. 11 step 1140 receives PDCCH, step 1160 transmitting ACK/NACK).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback indication triggering of YERRAMALLI to the feedback triggering of CHENDAMARAI in order to take the advantage of a method for enhancements in eMTC--UCI reporting in unlicensed spectrum, improving coverage and reducing power consumption in eMTC unlicensed using less LBT operation (YERRAMALLI: Para [0002, 0068]).

Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 8, CHENDAMARAI teaches a terminal (Fig. 1, Para [0059] UEs 115, Fig. 9, Para [0117]: Device 905, an example of UE 115. See also Fig. 4) for performing communication in a wireless communication system (Fig. 1, Para [0043]: FIG. 1 illustrates a system for wireless communication that supports hybrid automatic repeat request (HARQ) feedback in unlicensed radio frequency (RF) spectrum. (Para [0077]) a trigger-based channel (e.g., sPUCCH or PUSCH) may be used for unpolled HARQ feedback and a grant-based or trigger-based channel (e.g., ePUCCH) may be used for polled operation. (Fig. 4, Para [0092]) Process flow 400 supports HARQ feedback in unlicensed RF spectrum, may include UE 115-b and base station 105-b, with reference to FIGS. 1 and 2), the terminal comprising:
a transceiver (Fig. 9, Transceiver 935 of Device 905); and
a processor (Fig. 9, Processor 920 of Device 905) configured to (Para [0119]: Processor 920 may be configured to execute computer-readable instructions stored in a memory (e.g., memory 925) to perform various functions (e.g., functions or tasks supporting HARQ feedback)):
receive, via the transceiver, downlink control information including a hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback indication (Para [0077]) a trigger-based channel (e.g., sPUCCH or PUSCH) may be used for unpolled HARQ feedback and a grant-based or trigger-based channel (e.g., ePUCCH) may be used for polled operation. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325, respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 410 ID Trigger, 420 Request, 425 Grant, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger (C-PDCCH based, see Para [0071], implying a feedback trigger indication in DCI carried by the physical downlink control channel) for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant (downlink control information) of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback. That is Chendamarai disclosing 2 occasions of HARC-ACK feedback transmission, first occasion for all outstanding ACK/NACK in response to a feedback trigger from base station 105, and second occasion for selective HARQ-ACK feedback in response to grant indicating certain HARQ processes for which ACK/NACKs are missing),
identify HARQ-ACK information associated with a number of HARQ processes for the terminal (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Para [0079]) base station 105-a may identify a bitmap per HARQ process ID, or a set of HARQ process IDs, for which to request ACK/NACK feedback (UE to identify HARQ-ACK information associated with a number of HARQ processes for the terminal).  (Fig. 3, Para [0087, 0090]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325, respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. UE 115 may provide HARQ feedback 330-a using an sPUCCH in special subframe 320-a based on a trigger, and HARQ feedback 330-c may be provided in an ePUSCH in an uplink subframe 325 (UE identifying HARQ-ACK information associated with a number of HARQ processes for the terminal associated with downlink transmission). See also Fig. 4 425 grant Para [0094]: At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant of resources for the HARQ feedback from base station 105-b. In some cases, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback), and
transmit, via the transceiver, the HARQ-ACK information to a base station (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback (e.g. 330-a) using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325 (e.g. 330-c), respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 415 feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request),
wherein the number of HARQ processes for the terminal is a configured value for downlink transmission (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Para [0079]) base station 105-a may identify a bitmap per HARQ process ID, or a set of HARQ process IDs, for which to request ACK/NACK feedback (implying the bitmap in a request, indicates the configured number of HARQ processes for the terminal to identify HARQ-ACK information). (Fig. 3, Para [0090]) during a first TxOP 305-a, a UE 115 may receive downlink data during a downlink subframe 315, and provide HARQ feedback 330-a using an sPUCCH in special subframe 320-a based on a trigger (trigger causing pending HARQ feedbacks for received downlink data in 1st and 2nd subframe of frame 310, see Para [0087]). Similarly, the UE 115 may be provided a grant during a downlink subframe 315, and HARQ feedback 330-c may be provided in an ePUSCH in an uplink subframe 325.  See also Fig. 4, Para [0094]: At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback (the identifier for a HARQ process is an implicit indication of a configured value of the number of HARQ processes for which UE to identify HARQ-ACK information when feedback is grant based). That is Chendamarai disclosing 2 occasions of base station sending an indication of a value of the number of HARQ processes for which HARQ-ACK information are requested or triggered by configuring a bitmap for the request in the first occasion, and sending the specific HARQ process id in the second occasion).
CHENDAMARAI does not explicitly disclose receive, via the transceiver, downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback.
In an analogous art, YERRAMALLI teaches receive, via the transceiver, downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback (Para [0013]: (UE) sending ACK/NACK reporting in unlicensed IoT systems, and the UE receiving a maximum number of the HARQ processes in at least one of downlink control information (DCI). (Para [0088]) The PUCCH resource selection can be based on a DCI indication as in LTE. In one example, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (DCI including 1-bit HARQ-ACK feedback indication, obviously feedback in PUSCH is for downlink transmission). See also Fig. 11 step 1140 receives PDCCH, step 1160 transmitting ACK/NACK).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback indication triggering of YERRAMALLI to the feedback triggering of CHENDAMARAI in order to take the advantage of a method for enhancements in eMTC--UCI reporting in unlicensed spectrum, improving coverage and reducing power consumption in eMTC unlicensed using less LBT operation (YERRAMALLI: Para [0002, 0068]).

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 13, CHENDAMARAI teaches a base station (Fig. 1 Para [0059] Base stations 105, Fig. 13, Para [0139]: Device 1305 an example of base station 105. See also Fig. 4) for performing communication in a wireless communication system (Fig. 1, Para [0043]: FIG. 1 illustrates a system for wireless communication that supports hybrid automatic repeat request (HARQ) feedback in unlicensed radio frequency (RF) spectrum. (Para [0077]) a trigger-based channel (e.g., sPUCCH or PUSCH) may be used for unpolled HARQ feedback and a grant-based or trigger-based channel (e.g., ePUCCH) may be used for polled operation. (Fig. 4, Para [0092]) Process flow 400 supports HARQ feedback in unlicensed RF spectrum, may include UE 115-b and base station 105-b, with reference to FIGS. 1 and 2), the base station comprising:
a transceiver (Fig. 13, Para [0140]: transceiver 1335 of Device 1305); and
a processor (Fig. 13, Para [0140]: Processor 1321 of Device 1305 coupled to Transceiver 1335 through 1310) configured to (Para [0141]: Processor 1320 may be configured to execute computer-readable instructions stored in memory 1325 to perform various functions (e.g., functions or tasks supporting HARQ feedback)):
transmit, via the transceiver, downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication (Para [0077]) a trigger-based channel (e.g., sPUCCH or PUSCH) may be used for unpolled HARQ feedback and a grant-based or trigger-based channel (e.g., ePUCCH) may be used for polled operation. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325, respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 410 ID Trigger, 420 Request, 425 Grant, Para [0093-0094]: At 410, UE 115-b may optionally identify a trigger (C-PDCCH based, see Para [0071], implying a feedback trigger indication in DCI carried by the physical downlink control channel) for transmitting additional HARQ feedback. At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant (downlink control information) of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback. That is Chendamarai disclosing 2 occasions of HARC-ACK feedback transmission, first occasion for all outstanding ACK/NACK in response to a feedback trigger from base station 105, and second occasion for selective HARQ-ACK feedback in response to grant indicating certain HARQ processes for which ACK/NACKs are missing); and
receive HARQ-ACK information associated with a number of HARQ processes from a terminal (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Fig. 3, Para [0087]) a downlink subframe 315 may include an uplink grant used by a UE 115 to transmit HARQ feedback (e.g. 330-a) using an sPUCCH or ePUSCH in a special subframe 320 or an uplink subframe 325 (e.g. 330-c), respectively. Similarly, a trigger may be included in a downlink subframe 315 to enable HARQ feedback in an sPUCCH included in an uplink subframe 325. See also Fig. 4, 415 feedback, 430 Feedback, Para [0093]: At 415, UE 115-b may transmit HARQ feedback based on the trigger--during the first TxOP or a second TxOP. (Para [0095]) At 430, UE 115-b may, in the cases where it received the request, transmit HARQ feedback in response to the downlink data transmission and the request),
wherein the number of HARQ processes for the terminal is a configured value for downlink transmission (Para [0077]: when using polled operation, a previous "K" pending ACK/NACKs are transmitted over ePUCCH, a first "K" ACK/NACK since the last ePUCCH buffer clearance may be transmitted, or an uplink grant for ePUCCH may specify the missing ACK/NACKs to be transmitted. (Para [0079]) base station 105-a may identify a bitmap per HARQ process ID, or a set of HARQ process IDs, for which to request ACK/NACK feedback (implying the bitmap in a request, indicates the configured number of HARQ processes for the terminal to identify HARQ-ACK information). (Fig. 3, Para [0090]) during a first TxOP 305-a, a UE 115 may receive downlink data during a downlink subframe 315, and provide HARQ feedback 330-a using an sPUCCH in special subframe 320-a based on a trigger (trigger causing pending HARQ feedbacks for received downlink data in 1st and 2nd subframe of frame 310, see Para [0087]). Similarly, the UE 115 may be provided a grant during a downlink subframe 315, and HARQ feedback 330-c may be provided in an ePUSCH in an uplink subframe 325.  See also Fig. 4, Para [0094]: At 420, UE 115-b may optionally receive a request from base station 105-b to transmit HARQ feedback, and at 425, UE 115-b may optionally receive a grant of resources for the HARQ feedback from base station 105-b, the grant of resources may include an indication of an identifier for a HARQ process of the HARQ feedback (the identifier for a HARQ process is an implicit indication of a configured value of the number of HARQ processes for which UE to identify HARQ-ACK information when feedback is grant based). That is Chendamarai disclosing 2 occasions of base station sending an indication of a value of the number of HARQ processes for which HARQ-ACK information are requested or triggered by configuring a bitmap for the request in the first occasion, and sending the specific HARQ process id in the second occasion).
CHENDAMARAI does not explicitly disclose transmit, via the transceiver, downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication.
In an analogous art, YERRAMALLI teaches transmit, via the transceiver, downlink control information (DCI) including a 1-bit hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback indication (Para [0013]: (UE) sending ACK/NACK reporting in unlicensed IoT systems, and the UE receiving a maximum number of the HARQ processes in at least one of downlink control information (DCI). (Para [0088]) The PUCCH resource selection can be based on a DCI indication as in LTE. In one example, one bit in the DCI indicates whether the PUSCH corresponding to this grant carries ACK/NACK feedback (DCI including 1-bit HARQ-ACK feedback indication, obviously feedback in PUSCH is for downlink transmission). See also Fig. 11 step 1140 receives PDCCH, step 1160 transmitting ACK/NACK).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 1-bit feedback indication triggering of YERRAMALLI to the feedback triggering of CHENDAMARAI in order to take the advantage of a method for enhancements in eMTC--UCI reporting in unlicensed spectrum, improving coverage and reducing power consumption in eMTC unlicensed using less LBT operation (YERRAMALLI: Para [0002, 0068]).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US20210105748), describing information transmission method and device, storage medium and electronic device
Akkarakaran et al. (US20180302128). describing feedback techniques in wireless communications
Krzymien et al. (US20160037524), describing system and method for multiple carrier transmission
Xiong et al. (US20190306923), describing reference signal and control information processing in 5G-NR wireless systems
Islam et al. (US20210105748), describing information transmission method and device, storage medium and electronic device

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413